U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-25839 Implant Sciences Corporation (Name of small business issuer in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) 04-2837126 (I.R.S. Employer Identification No.) 107 Audubon Road, Wakefield, Massachusetts (Address of principal executive offices) 01880 (Zip Code) Issuer’s telephone number (781) 246-0700 Securities registered under Section 12(b) of the Exchange Act: Title of each class Common Stock, $0.10 par value per share Name of each exchange on which registered American Stock Exchange € Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes qNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes qNo x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo q Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Act (Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated FilerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of October 6, 2008, 14,135,737 shares of the registrant’s Common Stock were outstanding.As of December 31, 2007, the aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant (without admitting that any person whose shares are not included in such calculation is an affiliate) was $8,008,000 based on the last sale price as reported by the American Stock Exchange on such date. EXPLANATORY PARAGRAPH This Amendment No. 1 on Form 10-K/A (this “Amendment”) amends our Annual Report on Form 10-K for the fiscal year ended June 30, 2008, originally filed on October 14, 2008 (the “Original Filing”).We are filing this Amendment to (i) correct a typographical error in the Risk Factor disclosed in Item 1A of Part I under the caption “We are engaged in litigation with Evans Analytical Group LLC, the buyer of our Accurel Systems subsidiary.If we are unsuccessful in defending the claims made by Evans, our business, assets and results of operations could be materially adversely affected.,” and (ii) include the information required by Part III and not included in the Original Filing as we will not file our definitive proxy statement within 120 days of our fiscal year ended June 30, 2008.In addition, in connection with the filing of this Amendment and pursuant to Rules 12b-15 and 13a-14 under the Exchange Act, we are including with this Amendment a currently dated certification.Except as described above, no other changes have been made to the Original Filing.The Original Filing continues to speak as of the date of the Original Filing, and we have not updated the disclosures contained therein to reflect any events which occurred at a date subsequent to the filing of the Original Filing. -2- PART I Item 1A. Risk Factors We are engaged in litigation with Evans Analytical Group LLC, the buyer of our Accurel Systems subsidiary.If we are unsuccessful in defending the claims made by Evans, our business, assets and results of operations could be materially adversely affected. In May 2007, we entered into an asset purchase agreement to sell substantially all of the assets of our Accurel Systems subsidiary to Evans for approximately $12,705,000, including $1,000,000 held by an escrow agent as security for certain representations and warranties.In February 2008, Evans filed suit requesting rescission of the asset purchase agreement, plus damages, based on claims of misrepresentation and fraud.In March 2008, Evans filed a claims notice with the escrow agent prohibiting release of any portion of the escrow to us pending resolution of the lawsuit.More recently, Evans has filed motions that, if granted by the court, could result in attachments against substantial portions of our assets prior to any final judgment on the merits of Evans’ claims. If these motions are granted by the court, we may be prevented from using our cash to operate our business.We are vigorously defending ourselves against Evans’ claims.No assurance can be given, however, that we will be successful in our defense against Evans’ claims, or that Evans’ motions to attach our assets will not be granted.The grant of these motions, or any substantial final judgment in favor of Evans would have a material adverse effect on our business, assets and results of operations, and could require us to file for protection under bankruptcy laws.Moreover, we believe that our litigation with Evans has made it extremely difficult to raise capital we need to operate our business. -3- PART III Item 10. Directors, Executive Officers and Corporate Governance Implant Sciences’ Board of Directors is currently comprised of five directors.The directors and executive officers, their ages and positions at Implant Sciences, as well as certain biographical information of these individuals, are set forth below.The ages of the individuals are provided as of September 30, 2008. Name Age Position Phillip C. Thomas 59 President, Chief Executive Officer and Chairman Glenn D. Bolduc 56 Vice President & Chief Financial Officer Stephen N. Bunker 65 Vice President and Chief Scientist Diane J. Ryan 48 Vice President of Administration Walter J. Wriggins 64 Vice President and General Manger Core Systems David Eisenhaure 62 Director Joseph Levangie 63 Director Michael Szycher 69 Director Michael Turmelle 49 Director There are no family relationships between any director, executive officer, or person nominated or chosen to become a director or executive officer. Phillip C. Thomas has served as the Company’s Chief Executive Officer since September 2007, having joined the company in March 2007 as Chief Operating Officer.Prior to joining Implant Sciences he served for eight years as CEO of DOBI Medical Systems.He has also served as the Founder and CEO of Medication Delivery Devices Inc., a drug delivery company and as President of Mitek Systems, Inc. a NASDAQ high tech company which specialized in high security data products sold to the federal government.Previously, he was the Director of the Federal Systems Division of Data General, Inc. and prior to that as a Product Line Manager at Wang Laboratories.Mr. Thomas received his undergraduate degree from Brigham Young University. Glenn D. Bolduc has served as the Company’s Chief Financial Officer since July 2008.Prior to joining Implant Sciences Mr. Bolduc served as acting CEO and CFO of Horizon’s Edge Casino Cruises, LLC.From January 2001 through January 2006 Mr.
